 604DECISIONS OF NATIONAL LABOR RELATIONS BOARDBluff City Transfer&Storage Company'andLocal19,Retail,Wholesale and Department StoreUnion,AFL-CIO,Petitioner.Case 26-RC-3712July 21, 1970DECSION AND ORDERBY MEMBERSFANNING, MCCULLOCH, AND JENKINSUpon a petition duly filed under Section 9(c) ofthe National Labor Relations Act, as amended, ahearing was held before Hearing Officer Paul M.Coran of the National Labor Relations Board.Thereafter, the Employer, the Petitioner, and theIntervenor2 filed briefs.Pursuant to the provisions of Section 3(b) of theAct, the Board has delegated its powers in connec-tion with this case to a three-member panel.The Hearing Officer's rulingsmade at the hearingare free from prejudicial error and are hereby af-firmed.Upon the entire record in this case, the Boardfinds:1.The parties stipulated and we find that theEmployer is engaged in commerce within the mean-ing of the Act and it will effectuate the purposes ofthe Act to assert jurisdiction herein.2.The parties stipulated and we find that thePetitioner and the Intervenor are labor organiza-tions within the meaning of the Act, and claim torepresent certain employees of the Employer.3.We find that no question affecting commerceexists concerning the representation of employeesof the Employer within themeaningof Section9(c)(1) and Section 2(6) and (7) of the Act, forthe following reasons:The Employer is engaged at Memphis, Tennes-see, inthe interstate transportation of freight. On orabout February 18, 1970, the Petitioner requestedrecognition as bargaining representative for the em-ployees in the requested unit. On February 24, thePetitioner filed the petition herein, seeking an elec-tion in the following unit, which the parties stipu-lated is appropriate and which is substantially thesameas the unit covered by a current agreementbetween the Employer and Local 19, Retail,WholesaleandDepartmentStoreUnion,AFL-CIO:All warehousemen, packers, truckdrivers, help-ers, craters,mechanic, and salespeople em-'The name of the Employer appears as amended at the hearing' Local 19,Distributive Workers of America,affiliated with the NationalCouncil of the Distributive Workers of America,was permitted to inter-vene on the basis of its claim to be a party to the current collective-bargain-ing agreementployed at Employer's plant operations locatedat 3569 Air Park, Memphis, Tennessee, andexcluding all office and clerical employees, su-pervisors, and guards as defined in the Act.On September 23, 1968, pursuant to a Stipula-tionforCertificationUpon Consent ElectionAgreement,3 Local 19, Retail, Wholesale & Depart-ment Store Union, AFL-CIO, was certified by theNational Labor Relations Board as the representa-tive of the employees involved herein. Thereafter,negotiationsresulted in the execution of the afore-mentioned collective-bargaining agreement, whichiseffective fromMay 9, 1969, through May 8,1972. This agreement was signed on behalf of thecertified union by Earl H. Fisher, president of Local19, and a three-member employee shop committee.The agreement was not signed by any RWDSUrepresentative.Article XVII of the existing collective-bargainingagreement provides for checkoff of union dues, andthe Employer introduced into evidence checkoffauthorizations signed by 19 of the approximately 25employees in the appropriate unit at the time of thehearing in this proceeding.4 All but two of theseauthorizations were also signed by Earl H. Fisheron behalf of the certified union.By counsel's letters dated October 28, 1969, andFebruary 18, 1970, respectively, the Petitionernotified the Employer that Fisherwas no longerpresident of Local 19, RWDSU, AFL-CIO, andthatEugeneNewbern was the duly electedrepresentative of Local 19, RWDSU; and requestedthe Employer not to deal with Fisher or transmit tohim or to Local 19, DWA, NCDWA, any moneysdeducted pursuant to the above checkoff authoriza-tions.W. R. Almond, Jr., secretary and operationsmanagerof the Employer, testified that the Em-ployer complied with this request. Almond alsotestified that there has been no attempted revoca-tion of any of the dues-checkoff authorizations; nogrievances have been filed under the existing agree-ment; no work interruptions have occurred; and therelationship between the Company and the Unionhas been stable and pleasant. The only other wit-ness at the hearing, Walter McGoughy, who signedthe collective-bargaining agreement as an em-ployee-member of the shop 'committee, alsotestified that no grievances have been filed underthe agreement and no work interruptions have oc-curred. He further testified that the remaining twomembers of the shop committee, who also signed' Case 26-RC-3235'At the time of the election,there were 31 eligible voters in the ap-propriate unit,and 14 cast ballots for the Petitioner,8 against,and 4 werechallenged184 NLRB No. 83 BLUFF CITY TRANSFER & STORAGE COMPANY605the existing agreement,have continued to serve onthe committee subsequent to the disaffiliation voteof November 20-21, 1969.By letter datedFebruary 16, 1970, andsigned byEarlH.Fisher,president,theEmployer wasnotified thatmore than 51 percentof themembersofLocal 19, RWDSU, AFL-CIO,votedonNovember20-21, 1969,to disaffiliate from theRWDSU, AFL-CIO,and that Local 19 had af-filiatedwith the NationalCouncilof DistributiveWorkers ofAmerica.By counsel's letter datedMarch12, 1970,the Employer informed all partiesthat because of these conflicting demands, it didnot knowtowhich of theparties these moneysshould be paid;and that,upon advice of counsel, ithad established a special bank account into which ithad paid the moneys checkedoff for February1970; and thatitwould continue to do so until or-dered to do otherwise"by orderof a tribunal ofcompetent jurisdiction or until such time as it nolonger must risk dual liability."The labororganizations herein are the identicallabororganizationsinvolved inKimcoAutoProducts,Inc.,183NLRB No. 109.Inasmuch as theissue of schism and underlying facts relating to theiralleged intraunion conflict are the same in bothKimcoand the present case,the parties, by stipula-tion,moved that the Board take administrativenotice of the record inKimco.As inKimco,the Petitioner takes the positionthat the existing contract is not a bar to an electionbecause a schism has occurred in the certified bar-gaining representative,and both the Petitioner andthe Intervenor claim to be the collective-bargainingrepresentative party to the contract.However, theEmployer in the present proceeding,unlike the Em-ployer inKimco,agrees with the Intervenor that theexisting agreement constitutes a bar to a represen-tation election and thus the petition should bedismissed.In the alternative,the Intervenor submitsthat the Board,in its discretion,should issue anamended certification in the Intervenor's name.In these circumstances,and upon the entirerecord in this case and in theKimcocase,we find,for the reasons set forth inKimco,that the disaf-filiation action taken by the employees in the bar-gaining unit did not create such confusion in thebargaining relationship as to remove the contract asa bar to an election.Accordingly,as the existing collective-bargainingagreement,which will not expire until May 8, 1972,is otherwise a bar,we shall dismiss the petition.ORDERIt is hereby ordered that the petition filed hereinbe, and it hereby is, dismissed.